USDC IN/ND case 3:20-cv-00916-RLM-MGG document 1 filed 10/27/20 page 1 of 4


                             UNITED STATES DISTRICT COURT

                             NORTHERN DISTRICT OF INDIANA

                                    SOUTH BEND DIVISION


WENDY MEDBOURN                                 )
                                               )
               Plaintiff,                      )
                                               )
       v.                                      )      Case No. 3:20-cv-916
                                               )
PEKIN INSURANCE,                               )
                                               )
               Defendant.                      )

                                    NOTICE OF REMOVAL

       Defendant, Pekin Insurance (“Pekin”), by counsel, for its Notice of Removal of this

lawsuit to the United States District Court states:

   1. Pekin is the Defendant and Wendy Medbourn is the Plaintiff in a lawsuit commenced in

       the Starke County Circuit Court on September 21, 2020, designated as Cause No. 75C01-

       2009-CT-000020 (the “Lawsuit”).

   2. Pekin was served the Complaint and Summons by certified mail on or about September

       28, 2020.

   3. The Lawsuit is a civil action alleging that Pekin breached its insurance policy which

       insured real estate owned by Plaintiff.

   4. Pekin is an insurance company organized under the laws of the State of Illinois, with its

       principal place of business in Pekin, Illinois. According to the Lawsuit, Plaintiff is a

       resident of 308 Main Street, North Judson, Starke County, Indiana. No change in the

       state of incorporation or the principal place of business of Pekin has occurred since the

       commencement of the Lawsuit and Pekin knows of no such change for Plaintiff.
USDC IN/ND case 3:20-cv-00916-RLM-MGG document 1 filed 10/27/20 page 2 of 4


  5. The amount in controversy exceeds the sum of $75,000. Plaintiff’s Complaint does not

     state the amount Plaintiff is claiming as damages for the dwelling located at 308 Main

     Street, North Judson, Indiana. On October 22, 2020, Counsel for Defendant emailed

     Plaintiff’s counsel asking if Plaintiff was seeking damages in excess of $75,000.

     Plaintiff’s counsel responded that he would respond on October 26, 2020. No response

     has been received. See emails attached as Exhibit A.

     Plaintiff is also claiming that Pekin acted in bad faith and is seeking to recover punitive

     damages. While Pekin does not believe it acted in bad faith, or that Plaintiff can establish

     or prove by clear and convincing evidence the necessary basis for recovery of punitive

     damages, nonetheless, the claim for punitive damages may be considered in determining

     the jurisdictional amount. Anthony V. Sec. Pac. Fin. Servis, Inc., 75 F.3d 311, 315 (7th

     Cir. 1996).

  6. The Lawsuit is within this Court’s original jurisdiction pursuant to 28 U.S.C. Subsection

     1332, by reason of the diversity of citizenship of the parties and the amount in

     controversy.

  7. This Lawsuit is properly removed to this Court pursuant to 28 U.S.C. Subsection 1441

     and 28 U.S.C. 1446 (b) (1) and (c), in that Plaintiff is a resident and citizen of the State of

     Indiana and Defendant is an Illinois corporation and has its principal place of business in

     the State of Illinois.

  8. This Notice is being filed within thirty (30) days of Pekin’s first notice of the Lawsuit.

  9. This Notice is accompanied by copies of the Chronological Case Summary, Appearance

     of Counsel, Complaint, Summons, and Certificate of Issuance of Service, which are all




                                               2
USDC IN/ND case 3:20-cv-00916-RLM-MGG document 1 filed 10/27/20 page 3 of 4


       process, pleadings, and orders served upon Pekin in this action. See documents attached

       as Exhibit B.

   10. Pekin has served counsel for Plaintiff this Notice of Removal with all exhibits. See

       Notice of Filing of Removal attached as Exhibit C.

   11. Pekin has filed Notice of this Removal with the Starke County Circuit Court No. 1 as

       shown by the Certificate of Filing attached as Exhibit D.

   12. This Notice is signed in compliance with Rule 11 of the Federal Rules of Civil Procedure.


       WHEREFORE, Defendant, Pekin, by counsel, notifies the Court of the removal of this

action from the Starke County Circuit Court.



                                                    Respectfully submitted,

                                                    McCLURE McCLURE & DAVIS


                                                    /s/ Grover B. Davis__________
                                                    Grover B. Davis
                                                    Attorney at Law




                                               3
USDC IN/ND case 3:20-cv-00916-RLM-MGG document 1 filed 10/27/20 page 4 of 4


                               CERTIFICATE OF SERVICE

        I hereby certify that on October 27, 2020, a copy of the foregoing was filed
electronically. Service of this filing will be made on all ECF-registered counsel by operation of
the court’s electronic filing system. Parties may access this filing through the court’s system.

David L. Taylor
Jerry M. Padgett
TAYLOR DeVORE & PADGETT, P.C.
3003 East 98th Street, Suite 201
Carmel, IN 46280
                                                    /s/ Grover B. Davis___________
                                                    Grover B. Davis
                                                    Attorney for Defendant, Pekin Insurance
Grover B. Davis, #4408-49
MCCLURE MCCLURE & DAVIS
251 East Ohio Street, Ste 915
Indianapolis, Indiana 46204
gbdavis@gbd.law
Tel: (317) 221-0800
Fax: (317) 221-0900




                                               4
